
	

113 HR 4379 IH: To prohibit any appropriation of funds for the National Labor Relations Board.
U.S. House of Representatives
2014-04-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4379
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2014
			Mr. Salmon introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To prohibit any appropriation of funds for the National Labor Relations Board.
	
	
		1.Funding prohibitionNo funds are authorized to be appropriated for the National Labor Relations Board.
		
